Dismissed and Memorandum Opinion filed March 3, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00277-CR
____________
 
CARLOS LOZANO CORREA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 1144736
 

 
MEMORANDUM
 OPINION
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this court.  See Tex. R. App. P. 42.2.  Because this court
has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the
Clerk of the court to issue the mandate of the court immediately.
PER CURIAM
Panel consists of Justices
Brown, Boyce, and Jamison.
Do Not Publish C Tex. R. App. P. 47.2(b)